Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri et al (WO 2009/133505) in view of Casey et al (US 2018/0167547).
Regarding claims 1 and 4, Feri et al discloses an occupancy detection system comprising: a first light source (11; page 1, line 29-page 2, line 8) for emitting light into an area (3, 3a), wherein the first light source and the area are both located indoors (Figs.1-2); a photosensor (12) for detecting a reflected light signal from within the area (page 2, lines 9-13; Fig.1), wherein: the reflected light signal comprises light emitted by one or more of a plurality of light sources including the first light source (Fig.1); and each of the plurality of light sources has an associated identifier (page 4, lines 9-11; page 6, lines 1-2); and a processor communicately coupled to the first light source and the photosensor (page 12, lines 9-11), wherein the processor is configured to: encode the 
Regarding claims 2 and 13, the limitations therein are disclosed in pages 2, lines 12-14 of Feri et al (and/or paragraph 10 of Casey et al).
Regarding claims 3 and 12, the limitations therein are disclosed in page 1, line 29-page 2, line 8 of Feri et al.
Regarding claims 5, 7, 15 and 17, the specific scheme and configuration utilized for occupancy detection would have been obvious to one of ordinary skill in the art in the art in view of meeting different design requirements and achieving the particular desired performance. 
Regarding claims 6 and 16, the limitations therein are disclosed in page 5, lines 29-30 and page 16, lines 4-6 of Feri et al. 
Regarding claims 8-9 and 18-19, the limitations therein area disclosed in pages 7, lines 11-12 and page 15, lines 19-30 of Feri et al (and/or paragraph 2 of Casey et al).

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feri et al (WO 2009/133505)  in view of Miu et al (US 9,986,623).
Regarding claims 1 and 4, Feri et al discloses an occupancy detection system comprising: a first light source (11; page 1, line 29-page 2, line 8) for emitting light into an area (3, 3a), wherein the first light source and the area are both located indoors (Figs.1-2); a photosensor (12) for detecting a reflected light signal from within the area (page 2, lines 9-13; Fig.1), wherein: the reflected light signal comprises light emitted by one or more of a plurality of light sources including the first light source (Fig.1); and each of the plurality of light sources has an associated identifier (page 4, lines 9-11; page 6, lines 1-2); and a processor communicately coupled to the first light source and the photosensor (page 12, lines 9-11), wherein the processor is configured to: encode the light emitted from the first light source with its associated identifier (paragraph 6, lines 1-26; page 8, lines 11-18); determining data representing the reflected light signal, wherein the data includes identifiers associated with each light source contributing to the reflected light signal (paragraph 6, lines 1-26; page 8, lines 11-18; page 12, lines 18-20); and detecting a change in occupancy and/or movement in the area based on the comparison (page 3, lines 15-27).  While Feri et al discloses the feature of comparing a change of reflected light with a threshold (page 3, lines 15-27), it does not specifically mention the use of a current base line, the use of a baseline model for processing data is notoriously well known in the art as disclosed by Miu et al (col.8, line 45-col.10, line 13) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Miu in the device of Feri in view of the desire to effectively process data resulting in improving the occupancy detection and accounting for different configurations.  Regarding claims 10, 11 and 14, the method steps therein are inherently disclosed by the device of Feri et al in view of Miu et al.  Regarding claim 20, the limitation regarding a non-transitory readable medium is disclosed in page 11, lines 28-29 of Feri et al.
Regarding claims 2 and 13, the limitations therein are disclosed in pages 2, lines 12-14 of Feri et al.
Regarding claims 3 and 12, the limitations therein are disclosed in page 1, line 29-page 2, line 8 of Feri et al.


	Regarding claims 5 and 15, the limitations therein are disclosed in col.8, lines 45-67 of Miu et al.
Regarding claims 6 and 16, the limitations therein are disclosed in page 5, lines 29-30 and page 16, lines 4-6 of Feri et al. 
Regarding claims 7 and 17, the specific scheme and configuration utilized for occupancy detection would have been obvious to one of ordinary skill in the art in the art in view of meeting different design requirements and achieving the particular desired performance.  
Regarding claims 8-9 and 18-19, the limitations therein area disclosed in pages 7, lines 11-12 and page 15, lines 19-30 of Feri et al (and/or col.5, lines 64-67 of Miu et al).

Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the Maeda reference are deemed to be moot since the new ground of rejection is made that was necessitated by the applicant’s amendment.
Regarding applicant’s argument that the rejection is based on undue multiplication of references, it should be noted that the Miu reference teaches a part of applicant’s claimed invention (for example, dependent claim 5) which is not taught by the Casey reference.  Furthermore, the Casey reference discloses the features of dependent claim 2 which is not taught by the Miu reference.  Therefore, the applicant’s argument is not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878